Name: Council Regulation (EEC) No 2931/79 of 20 December 1979 on the granting of assistance for the exportation of agricultural products which may benefit from a special import treatment in a third country
 Type: Regulation
 Subject Matter: trade;  agricultural activity;  agricultural policy;  tariff policy
 Date Published: nan

 Avis juridique important|31979R2931Council Regulation (EEC) No 2931/79 of 20 December 1979 on the granting of assistance for the exportation of agricultural products which may benefit from a special import treatment in a third country Official Journal L 334 , 28/12/1979 P. 0008 - 0008 Finnish special edition: Chapter 3 Volume 11 P. 0171 Greek special edition: Chapter 11 Volume 17 P. 0066 Swedish special edition: Chapter 3 Volume 11 P. 0171 Spanish special edition: Chapter 03 Volume 17 P. 0062 Portuguese special edition Chapter 03 Volume 17 P. 0062 COUNCIL REGULATION (EEC) No 2931/79 of 20 December 1979 on the granting of assistance for the exportation of agricultural products which may benefit from a special import treatment in a third country THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission, Whereas agricultural products may in certain cases benefit from a special import treatment in third countries if the products comply with certain specifications and/or price conditions ; whereas administrative cooperation between the authorities in the importing third country and the Community is necessary to ensure correct application of such a system ; whereas to this end the products should be accompanied by a certificate issued in the Community; Whereas, in order to respect the abovementioned price conditions, the export refund system must be taken into consideration ; whereas detailed rules for the export refund system are adopted in accordance with the procedure laid down in Article 26 of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1547/79 (2), and in the corresponding Articles in other Regulations on the common organization of markets; whereas detailed rules for the application of the measures provided for in this Regulation should be adopted in accordance with the same procedure, HAS ADOPTED THIS REGULATION: Article 1 1. When agricultural products are exported which may, in accordance with agreements concluded by the Community, benefit from a special treatment on importation into a third country if certain conditions are respected, the competent authorities of the Member States shall, on demand and after appropriate checks, issue a document certifying that the conditions are met. 2. Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 and in the corresponding Articles in other Regulations on the common organization of markets. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1979. For the Council The President J. TUNNEY (1)OJ No L 281, 1.11.1975, p. 1. (2)OJ No L 188, 26.7.1979, p. 1.